 Case 3:19-cv-00950-DJN Document 14 Filed 05/21/20 Page 1 of 15 PageID# 118



                         IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF VIRGINIA

                                          Richmond Division

KEVIN BUTLER,
     Pro Se Plaintiff,

       v.                                                     Civil No. 3:19cv950 (DJN)

SPOTSYLVANIA COUNTY
GOVERNMENT, et al.,
     Defendants.

                                  MEMORANDUM OPINION

       Plaintiff Kevin Butler (“Plaintiff”), proceeding pro se, brings this action against

Defendants Spotsylvania County (the “County”) and Deborah F. Williams (“Williams”)

(collectively, “Defendants”), alleging that Defendants violated the Americans with Disabilities

Act (the “ADA”), 42 U.S.C. §§ 12101 et seq., and Title VII of the Civil Rights Act of 1964

(“Title VII”), 42 U.S.C. §§ 2000e et seq., by failing to address a strong odor in a vehicle assigned

to him by the County and retaliating against him for complaining about the odor and related

medical issues. This matter now comes before the Court on the County’s Motion to Dismiss

(ECF No. 8), moving pursuant to Federal Rule of Civil Procedure 12(b)(6) to dismiss Plaintiff’s

claims against the County for failure to state a claim.

       For the reasons set forth below, the Court GRANTS the County’s Motion to Dismiss

(ECF No. 8) and DISMISSES WITHOUT PREJUDICE Plaintiff’s claims against the County.

The Court DIRECTS the Clerk to terminate the County as a defendant in this matter.

                                     I.      BACKGROUND

       In deciding a motion to dismiss pursuant to Rule 12(b)(6), the Court must accept

Plaintiff’s well-pleaded factual allegations as true, though the Court need not accept Plaintiff’s
    Case 3:19-cv-00950-DJN Document 14 Filed 05/21/20 Page 2 of 15 PageID# 119



legal conclusions. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Because Plaintiff proceeds pro

se, the Court will afford his Complaint a liberal construction. Erickson v. Pardus, 551 U.S. 89,

94 (2007). That said, the Court need not create claims where Plaintiff has failed to plausibly

allege them. Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985). With these

principles in mind, the Court accepts the following facts.

        A.     Factual Allegations

        Spotsylvania County is a local jurisdiction in the Commonwealth of Virginia and

employs more than fifteen individuals. (Compl. (ECF No. 1) ¶ 7.) During the relevant period,

Williams served — and continues to serve — as the Commissioner of Revenue (“COR”) for the

County, a constitutional officer elected by the County’s residents every four years. 1 (Compl.

¶ 6.) In 2004, Plaintiff began his employment as an Appraiser Trainee in the COR’s Office,

charged with collecting and verifying data on residential properties. (Compl. ¶ 11.) In 2005,

Plaintiff became an Appraiser I, with the additional responsibilities of appraising “less complex

real property” and “interpreting building plans . . . and other factors that affect property

value[s].” (Compl. ¶ 12.) Finally, in November 2012, Plaintiff received a promotion to the

Appraiser II position, which required him to assess more complex residential and agricultural

real property. (Compl. ¶¶ 13-15.)

        To assist Plaintiff with his job duties, from 2005 to 2015, the County provided him with a

2002 GMC Sierra. (Compl. ¶ 15.) In January 2015, the County replaced Plaintiff’s GMC with a




1
        Although Plaintiff does not allege that Williams serves as a constitutional officer of the
County elected to a four-year term, the Court takes judicial notice of these facts for purposes of
resolving the County’s Motion to Dismiss, because the nature of the COR position constitutes
publicly available information “whose accuracy cannot reasonably be questioned.” Fed. R. Evid.
201(b)(2). Indeed, the Virginia Constitution and the Code of Virginia provide for the election of
a COR by the voters in each locality. Va. Const. art. VII, § 4; Va. Code § 15.2-1600.
                                                  2
 Case 3:19-cv-00950-DJN Document 14 Filed 05/21/20 Page 3 of 15 PageID# 120



2015 Jeep Compass, which had an internal registration number “AO26” (the “Vehicle”).

(Compl. ¶ 16.)

       Beginning in 2016, Plaintiff noticed an odor inside the Vehicle. (Compl. ¶ 17.) This

odor, which Plaintiff described to several employees as “like a pack of new balloons,” became

“more pungent” over time. (Compl. ¶ 18.) Finally, in September 2016, Plaintiff sent an email to

Williams informing her of the odor. (Compl. ¶ 19.) In response, technicians at a county

authorized service center replaced the air cabin filter in the Vehicle. (Compl. ¶ 19.)

       Following the filter replacement, the air quality inside the Vehicle briefly improved, but

the odor returned after a few days, at which point Plaintiff again contacted Williams. (Compl.

¶ 20.) On October 13, 2016, technicians inspected the Vehicle a second time but found no

issues. (Compl. ¶ 21.) Williams informed Plaintiff that the technicians could not identify any

odor and suggested the possibility that Plaintiff could switch vehicles. (Compl. ¶ 21.) However,

Williams did not follow through with this suggestion. (Compl. ¶ 21.)

       On October 26, 2016, Plaintiff again sent an email to Williams complaining about the

odor inside the Vehicle. (Compl. ¶ 23.) Plaintiff referred Williams to a co-worker who also

smelled the odor. (Compl. ¶ 23.) Plaintiff also invited Williams to personally inspect the

Vehicle. (Compl. ¶ 23.) And Plaintiff requested permission to purchase a mold cleaning spray

and charcoal cabin air filter. (Compl. ¶ 24.) Williams responded that her office would reimburse

Plaintiff for the cleaning spray and charcoal filter. (Compl. ¶ 24.)

       Shortly thereafter, Williams called Plaintiff into her office and notified him that his

conduct provided grounds for his termination. (Compl. ¶ 25.) Williams also refused to speak

with the co-worker identified by Plaintiff or to personally inspect the Vehicle. (Compl. ¶ 25.)

Although Williams acknowledged that other employees had confirmed the odor, she denied



                                                 3
 Case 3:19-cv-00950-DJN Document 14 Filed 05/21/20 Page 4 of 15 PageID# 121



Plaintiff’s request to take the Vehicle to a different service center for a second opinion. (Compl.

¶ 25.)

         Two months later, in December 2016, Williams denied Plaintiff’s promotion to the

Appraiser III position, even though Plaintiff “was the most tenured Appraiser II” at the time.

(Compl. ¶¶ 26-27.) Neither Williams nor Plaintiff’s other supervisors responded to Plaintiff’s

request for an explanation regarding the promotion denial. (Compl. ¶ 27.) Instead, Williams

promoted one of Plaintiff’s co-workers to the Appraiser III position. (Compl. ¶ 28.) Notably,

the promoted co-worker had eleven fewer years of experience than Plaintiff and did not meet the

minimum requirements outlined in the position posting, including the necessary appraisal

license. (Compl. ¶ 28.) Williams also promoted another of Plaintiff’s co-workers to the

Appraiser II position, the same position as Plaintiff, even though the co-worker did not satisfy

the stated requirements of that position and had ten fewer years of experience than Plaintiff.

(Compl. ¶ 29.)

         Following Plaintiff’s promotion denial, in January 2017, the Director of Human

Resources for the County, Rose Heyward (“Heyward”), requested that Plaintiff meet with her.

(Compl. ¶ 30.) During this meeting, Plaintiff complained that Williams had denied him a

promotion and threatened to terminate his employment in retaliation for his complaints about the

odor inside the Vehicle. (Compl. ¶ 30.) Plaintiff also expressed concern that Williams had

promoted two of his co-workers who lacked the requisite qualifications for their positions.

(Compl. ¶ 31.) Heyward dismissed these complaints as “‘ankle-biting.’” (Compl. ¶ 32.)

         Later that same month, Plaintiff learned that Williams had told Plaintiff’s co-workers that

Plaintiff quit after not being promoted. (Compl. ¶ 33.) The chief appraiser had also reportedly

told Plaintiff’s co-workers that Plaintiff incorrectly valued the land in his assigned areas.



                                                  4
 Case 3:19-cv-00950-DJN Document 14 Filed 05/21/20 Page 5 of 15 PageID# 122



(Compl. ¶ 33.) In fact, Plaintiff received positive job performance evaluations throughout his

employment. (Compl. ¶ 34.) Williams also took other actions against Plaintiff, including: (1) in

March 2017, yelling at Plaintiff from the across the hall after Plaintiff did not greet Williams to

her liking, (Compl. ¶ 35); and, (2) in April 2017, preventing Plaintiff from taking the second part

of a course necessary to receive a promotion to commercial appraiser and instead training one of

Plaintiff’s less qualified co-workers for that role. (Compl. ¶¶ 36-37).

       On May 4, 2017, Plaintiff sent an email to Heyward to discuss the deterioration of his

work environment, but Heyward “failed to adequately reply” to Plaintiff’s concerns. (Compl.

¶ 38.) Plaintiff sent a follow-up email to Heyward on May 16, 2017, but she again failed to

adequately respond. (Compl. ¶ 39.) Finally, on June 7, 2017, Plaintiff emailed the County

Administrator, Mark Taylor, but received no response. (Compl. ¶ 40.) In August 2017,

Williams completed Plaintiff’s performance evaluation, in which she wrote several negative

comments that Plaintiff alleges are false. (Compl. ¶ 41.)

       Meanwhile, over the course of 2017, Plaintiff began experiencing an irritated throat,

stomach problems and headaches after driving the Vehicle. (Compl. ¶ 42.) Plaintiff attempted to

remedy these health problems by cleaning the Vehicle himself, changing work shirts after

driving and drinking more water. (Compl. ¶ 43.) Plaintiff also limited his time inside the

Vehicle to the afternoons so that he could go home, shower and change immediately after

driving. (Compl. ¶ 44.) When these attempts failed, on November 28, 2017, Plaintiff emailed

Williams to inform her about his health problems. (Compl. ¶ 45.) Williams requested specifics

on these problems, which Plaintiff provided. (Compl. ¶ 46.)

       Three days later, on November 30, 2017, Williams terminated Plaintiff’s employment.

(Compl. ¶ 47.) During this conversation, Plaintiff requested a different vehicle assignment, but



                                                 5
 Case 3:19-cv-00950-DJN Document 14 Filed 05/21/20 Page 6 of 15 PageID# 123



Williams denied his request. (Compl. ¶ 47.) Almost a year after his termination, on September

26, 2018, Plaintiff filed a complaint with the Equal Employment Opportunity Commission and

received a notice of his right to sue on September 26, 2019. (Compl. ¶¶ 48-49.)

       B.      Plaintiff’s Complaint

       On December 26, 2019, Plaintiff filed his Complaint (ECF No. 1) against Defendants,

asserting three counts for relief based on the above allegations. In Count One, Plaintiff alleges

that Defendants unlawfully terminated him due to his disability, namely: the medical problems

caused by the odor inside the Vehicle. (Compl. ¶¶ 50-58.) In Count Two, Plaintiff alleges that

Defendants violated the ADA by failing to provide a reasonable accommodation after he

complained that the odor inside the Vehicle caused him to experience medical issues. (Compl.

¶¶ 59-67.) And, in Count Three, Plaintiff alleges that Defendants retaliated against him in

violation of the ADA and Title VII by threatening to terminate his employment, denying him a

promotion, creating a hostile work environment and eventually terminating his employment.

(Compl. ¶¶ 68-81.)

       In all three Counts, Plaintiff alleges that the County is liable under a respondeat superior

theory of liability, because Williams acted “in the course and scope of her duties as [COR] for

[the] County.” (Compl. ¶¶ 53, 62, 78.) Ultimately, Plaintiff seeks equitable relief, compensatory

and punitive damages, prejudgment interest, and costs and fees. (Compl. at 13.)

       C.      The County’s Motion to Dismiss

       In response to Plaintiff’s Complaint, on April 13, 2020, the County filed a Motion to

Dismiss (ECF No. 8), moving pursuant to Federal Rule of Civil Procedure 12(b)(6) to dismiss

Plaintiff’s claims against the County for failure to state a claim. In support of its Motion, the

County asserts that Williams serves as a constitutional officer distinct from the County and



                                                  6
 Case 3:19-cv-00950-DJN Document 14 Filed 05/21/20 Page 7 of 15 PageID# 124



therefore Plaintiff cannot hold the County liable for Williams’s actions. (Spotsylvania County’s

Br. in Supp. of Mot. to Dismiss (“County Br.”) (ECF No. 9) at 1.) The County cites to

provisions of the Virginia Constitution and the Code of Virginia that establish the COR position

as a separate position from the County’s government, meaning that the County does not and

cannot control or supervise Williams’s actions. (County Br. at 3-4 (citing Va. Const. art. VII,

§ 4; Va. Code § 15.2-1600).) And although the County handled some administrative tasks

related to Plaintiff’s employment, the County asserts that these tasks did not afford the County

sufficient control over Plaintiff’s job performance to render the County an “employer” liable to

Plaintiff under the ADA or Title VII. (County Br. at 4-5.)

       Plaintiff filed his Response to the County’s Motion on May 11, 2020, (Pl.’s Mem. of L.

in Opp. to Spotsylvania County’s Mot. to Dismiss (“Pl.’s Resp.”) (ECF No. 11)), and the County

filed its Reply on May 18, 2020, (Reply Br. in Supp. of Mot. to Dismiss (ECF No. 13)),

rendering the County’s Motion now ripe for review.

                               II.     STANDARD OF REVIEW

       A motion to dismiss pursuant to Rule 12(b)(6) tests the sufficiency of a complaint or

counterclaim; it does not serve as the means by which a court will resolve contests surrounding

the facts, determine the merits of a claim or address potential defenses. Republican Party of N.C.

v. Martin, 980 F.2d 943, 952 (4th Cir. 1992). In considering a motion to dismiss, the Court will

accept a plaintiff’s well-pleaded allegations as true and view the facts in a light most favorable to

the plaintiff. Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). However, “the

tenet that a court must accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678.




                                                  7
 Case 3:19-cv-00950-DJN Document 14 Filed 05/21/20 Page 8 of 15 PageID# 125



       Under the Federal Rules of Civil Procedure, a complaint or counterclaim must state facts

sufficient to “‘give the defendant fair notice of what the . . . claim is and the grounds upon which

it rests[.]’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson,

355 U.S. 41, 47 (1957)). As the Supreme Court opined in Twombly, a complaint or counterclaim

must state “more than labels and conclusions” or a “formulaic recitation of the elements of a

cause of action,” though the law does not require “detailed factual allegations.” Id. (citations

omitted). Ultimately, the “[f]actual allegations must be enough to raise a right to relief above the

speculative level,” rendering the right “plausible on its face” rather than merely “conceivable.”

Id. at 555, 570. Thus, a complaint or counterclaim must assert facts that are more than “merely

consistent with” the other party’s liability. Id. at 557. And the facts alleged must be sufficient to

“state all the elements of [any] claim[s].” Bass v. E.I. Dupont de Nemours & Co., 324 F.3d 761,

765 (4th Cir. 2003) (citing Dickson v. Microsoft Corp., 309 F.3d 193, 213 (4th Cir. 2002) and

Iodice v. United States, 289 F.3d 270, 281 (4th Cir. 2002)).

                                        III.   ANALYSIS

       The County’s Motion to Dismiss boils down to whether the County constitutes Plaintiff’s

“employer” under the ADA and Title VII. As mentioned, the County argues that it does not

constitute Plaintiff’s “employer” under the relevant statutes, because Williams exerted full and

unfettered control over Plaintiff’s employment as an elected officer with a constitutionally

distinct role from the County. (County Br. at 3-4.) Plaintiff responds that the County exerted

sufficient control over him to constitute his “employer” under the ADA and Title VII, because

the County “handled and possessed [Plaintiff’s] employment records,” Plaintiff “went to work in

a County office and drove a County vehicle” and the “County paid [Plaintiff’s] unemployment

compensation.” (Pl.’s Resp. at 2.) Plaintiff asserts that the County therefore exerted “greater



                                                  8
 Case 3:19-cv-00950-DJN Document 14 Filed 05/21/20 Page 9 of 15 PageID# 126



control [over Plaintiff’s employment] than the simple ‘back-office administrative processes’

alleged by the County.” (Pl.’s Resp. at 2.) The Court agrees with the County and finds that the

County does not constitute Plaintiff’s “employer” under either the ADA or Title VII, requiring

dismissal of Plaintiff’s claims against the County.

       Both the ADA and Title VII provide for liability against employers. 42 U.S.C. § 2000e-

2; §§ 12111, 12112. Both statutes also “define[] ‘employer’ in essentially the same way.”

Reynolds v. Am. Nat’l Red Cross, 701 F.3d 143, 155 (4th Cir. 2012); see § 2000e(b) (“The term

‘employer’ means a person engaged in an industry affecting commerce who has fifteen or more

employees for each working day in each of twenty or more calendar weeks in the current or

preceding calendar year, and any agent of such person.”); § 12111(5)(A) (defining “employer”

the same way). Therefore, the caselaw relevant to the definition of “employer” under one statute

can be applied interchangeably to the definition of “employer” under the other. See Swallows v.

Barnes & Noble Book Stores, Inc., 128 F.3d 990, 992 n.2 (6th Cir. 1997) (noting that courts

interpreting Title VII and the ADA can rely on caselaw “developed under [both] statutes”).

Under this joint definition, no party refutes that, assuming Williams employs fifteen or more

individuals, Williams constitutes Plaintiff’s “employer” under the ADA and Title VII. The

question then becomes whether the County also qualifies as Plaintiff’s employer.

       To that end, “courts have found that two parties can be considered joint employers and

therefore both be liable under Title VII if they ‘share or co-determine those matters governing

the essential terms and conditions of employment.’” Butler v. Drive Auto. Indus., 793 F.3d 404,

408 (4th Cir. 2015) (quoting Bristol v. Bd. of Cnty. Comm’rs, 312 F.3d 1213, 1218 (10th Cir.

2002) (en banc)). This so-called “joint employment doctrine” constitutes “the law of this

Circuit,” Butler, 793 F.3d at 409, and courts in this Circuit have applied the doctrine in the



                                                 9
Case 3:19-cv-00950-DJN Document 14 Filed 05/21/20 Page 10 of 15 PageID# 127



context of both Title VII and ADA claims, see, e.g., Mason v. Sun Recycling, LLC, 2020 WL

1151046, at *8 (D. Md. Mar. 9, 2020) (applying joint employment doctrine to find that the

defendant constituted a joint employer of the plaintiff for purposes of the plaintiff’s Title VII and

ADA claims). 2

       To determine whether a putative employer in fact constitutes an “employer” under the

joint employment doctrine, the Fourth Circuit has adopted the “hybrid test,” which requires

district courts to consider nine factors, namely:

       (1) authority to hire and fire the individual;

       (2) day-to-day supervision of the individual, including employee discipline;

       (3) whether the putative employer furnishes the equipment used in the place of
           work;

       (4) possession of and responsibility over the individual’s employment records,
           including payroll, insurance, and taxes;

       (5) the length of time during which the individual has worked for the putative
           employer;

       (6) whether the putative employer provides the individual with formal or informal
           training;

       (7) whether the individual’s duties are akin to a regular employee’s duties;



2
         Notably, the County could also be considered Plaintiff’s employer under the “single
employer doctrine,” in which a parent employer is held liable for wrongs against the employees
of its subsidiary. However, the single employer doctrine proves inapplicable here, because the
Virginia Constitution explicitly creates the COR position as a separate position from the local
government, precluding any parent-subsidiary relationship. Va. Const. art. VII, § 4; see
Leuenberger v. Spicer, 2016 WL 355090, at *11-12 (W.D. Va. Jan. 28, 2016) (finding the single
employer doctrine inapplicable to claims against constitutional officer and locality, because the
constitutional officer served “at the pleasure of the voters who elect[ed] him,” not the locality).

         For the same reasons, Plaintiff’s respondeat superior theory of liability must also fail,
because Williams in fact serves at the pleasure of her constituents and therefore cannot be
considered an employee of the County. Accordingly, the County remains liable to Plaintiff only
if it constitutes his joint employer.
                                                    10
Case 3:19-cv-00950-DJN Document 14 Filed 05/21/20 Page 11 of 15 PageID# 128



       (8) whether the individual is assigned solely to the putative employer; and

       (9) whether the individual and putative employer intended to enter an
           employment relationship.

Butler, 793 F.3d at 414. Of these factors, none are dispositive, though the degree of control that

a putative employer has over an employee “remains the ‘principal guidepost’ in the analysis.”

Id. Therefore, the first three factors, which speak to control, “are the most important.” Id.

       Applying these principles, district courts have found that constitutional officers like

Williams constitute employers under the ADA and Title VII, because they retain “sole and

exclusive discretion to hire and fire [their employees],” independent of “both municipal and state

governments.” Wiatt v. Marrs, 2005 WL 552563, at *1 (W.D. Va. Feb. 22, 2005); see Lee v. Va.

Beach Sheriff’s Office, 2014 WL 1493560, at *9 (E.D. Va. Apr. 14, 2014) (noting that whether to

appoint or reappoint deputy sheriffs fell within the “sole discretion” of the sheriff as a

constitutionally distinct officer). And at least one court in this District has held that an employee

of a COR cannot sustain an ADA claim against the relevant locality as well, because only the

COR qualifies as the employee’s “employer.” Kellum v. Isle of Wight Cnty., 2020 WL 1304083,

at *2 (E.D. Va. Mar. 19, 2020) (Smith, J.).

       After reviewing these cases and the factors enumerated in Butler, the Court finds that the

County does not constitute Plaintiff’s joint employer based on the facts alleged in Plaintiff’s

Complaint. For one, the County lacked any authority to hire or fire Plaintiff — the first factor

under the hybrid test. Indeed, the Code of Virginia empowers Williams, and only Williams, to

“appoint one or more deputies . . . [to] discharge any of the official duties of [the COR] during

h[er] continuance in office.” Va. Code § 15.2-1603. And “[a]ny such deputy may be removed

from office by his principal” — in this case, Williams. § 15.2-1603. Accordingly, by statute,




                                                 11
Case 3:19-cv-00950-DJN Document 14 Filed 05/21/20 Page 12 of 15 PageID# 129



Williams retained the exclusive discretion to appoint and remove Plaintiff, and, by negative

implication, the County lacked any authority to do the same.

       As for the second factor — day-to-day supervision — Plaintiff fails to allege that the

County or its officials supervised his work in any way. In fact, Plaintiff’s allegations suggest

that the day-to-day supervision of his work fell solely under the purview of Williams and her

deputies. (See Compl. ¶¶ 19 (alleging that Plaintiff first brought the odor inside the Vehicle to

Williams’s attention), 20 (alleging that Plaintiff contacted Williams, not county officials, after

the odor returned following the replacement of the cabin air filter), 23 (alleging that Plaintiff sent

another email to Williams in October 2016), 25 (describing a meeting between Plaintiff and

Williams during which Williams warned Plaintiff that his conduct provided grounds for her to

terminate his employment), 26 (alleging that, in December 2016, Williams denied Plaintiff a

promotion to Appraiser III), 41 (alleging that Williams completed Plaintiff’s performance

evaluation in August 2017).) And although Plaintiff alleges that he met or communicated with

officials from the County regarding the odor — namely, Heyward and the County Administrator

— that Plaintiff perceived those individuals as supervisors does not alter the fact that neither

official exerted day-to-day control over Plaintiff’s job performance. (Compl. ¶¶ 30-32, 38-40.)

       In fact, the Code of Virginia explicitly provides that “the governing body or the chief

administrative officer of a locality” cannot require a COR:

       to exercise a power or perform a duty which the [COR] is not required to perform
       under applicable state law without the consent of such officer, nor by designation
       to diminish [the COR’s] powers or duties as provided by applicable state law
       including the power to organize their offices and to appoint such deputies,
       assistants and other individuals as are authorized by law upon such terms and
       conditions specified by [the COR].

§ 15.2-1600(B) (emphasis added). Therefore, if the County attempted to control Plaintiff’s

employment, it would violate state law and the prerogatives of the office that Williams holds.

                                                 12
Case 3:19-cv-00950-DJN Document 14 Filed 05/21/20 Page 13 of 15 PageID# 130



       That said, the third factor — furnishing of equipment and the place of work — weighs in

Plaintiff’s favor. Specifically, Plaintiff alleges that the County provided both the Vehicle,

(Compl. ¶¶ 15-16), and his workspace, (Pl.’s Resp. at 2). 3 However, the Court finds these facts

unavailing when compared with the Code of Virginia’s explicit prohibition against the County’s

interference in Plaintiff’s employment. Indeed, considering that, by statute, the County cannot

diminish or otherwise control Williams’s decisions regarding the internal organization of her

office, in providing workspace and vehicles to assist Plaintiff in the performance of his duties,

the County obtained no more control over Plaintiff’s job performance than a landlord possesses

over the employees of its tenants.

       Neither do Plaintiff’s allegations satisfy the remaining factors under the hybrid test. Of

the remaining factors, Plaintiff all but concedes that only the fourth factor — possession and

responsibility over his employment records — militates in his favor. Specifically, in his

Response, Plaintiff asserts that the County “handled and possessed [his] employment records[,]

including payroll, insurance, and taxes” and paid his unemployment compensation, which

“demonstrate greater control [over Plaintiff] than . . . alleged by the County.” (Pl.’s Resp. at 2.)

However true these assertions may be, the Court again finds them unavailing in light of the fact

that, by statute, the County could exert no control over Plaintiff’s employment.

       Indeed, in Leuenberger v. Spicer, the Western District of Virginia considered a similar

relationship between a commonwealth’s attorney — a constitutional officer — and a local

county government and found that the county government could not be considered a joint

employer of the plaintiff, a former assistant commonwealth’s attorney. 2016 WL 355090, at



3
       Although Plaintiff does not allege this additional fact in his Complaint, for purposes of its
analysis, the Court will accept as true this fact and the other facts asserted in Plaintiff’s
Response.
                                                 13
Case 3:19-cv-00950-DJN Document 14 Filed 05/21/20 Page 14 of 15 PageID# 131



*12-13 (W.D. Va. Jan. 28, 2016). In reaching this conclusion, the Western District of Virginia

equated the county’s management of the plaintiff’s benefits, payroll and employment records to

the functions of a “payroll administrator,” which proved insufficient considering that the county

had no control over the plaintiff’s day-to-day work. Id. Similarly, here, although the County

may have provided certain human resources services to Plaintiff, its provision of those services

fails to overcome the County’s complete lack of authority to supervise or control Plaintiff’s

work. As the Fourth Circuit opined in Butler, “control remains the ‘principal guidepost’ in the

[joint employer] analysis,” and Plaintiff fails to plausibly allege sufficient control by the County

over his employment. Butler, 793 F.3d at 414.

       In Butler, the Fourth Circuit also acknowledged that the hybrid test factors are not to be

applied rigidly in every context and authorized modifications to those factors where appropriate.

Id. (citations omitted). Because the relevant context here — local government — often involves

the sharing of resources between agencies, even constitutionally distinct ones, the Court affords

less weight to the factors concerning the furnishing of equipment and workspace and the

possession and management of employment records. To hold otherwise risks upending the

often-prudent practice among local governments of sharing resources and conserving taxpayer

money by threatening local governments with liability merely for assisting other government

officials in the delivery of local services. As such, the Court remains unconvinced by the fact

that the County provided human resources services, workspace and vehicles to Plaintiff.

       Ultimately, after considering the factors of the hybrid test and Plaintiff’s allegations, the

Court finds that Plaintiff fails to plausibly allege that the County constitutes his “employer”

under the ADA or Title VII and Plaintiff’s claims against the County must therefore fail.

Accordingly, the Court will dismiss without prejudice Plaintiff’s claims against the County.



                                                 14
Case 3:19-cv-00950-DJN Document 14 Filed 05/21/20 Page 15 of 15 PageID# 132



                                      IV.     CONCLUSION

       For the reasons set forth above, the Court GRANTS the County’s Motion to Dismiss

(ECF No. 8) and DISMISSES WITHOUT PREJUDICE Plaintiff’s claims against the County.

The Court DIRECTS the Clerk to terminate the County as a defendant in this matter.

       An appropriate Order shall issue.

                                                         on electronically, forward a copy to
       Let the Clerk file a copy of this Memorandum Opinion

pro se Plaintiff and notify all counsel of record.



                                                             ___/s/____________
                                                      _________/s/____________
                                                      David J.. Novak
                                                      United States District Judge


Richmond, Virginia
Dated: May 21, 2020




                                                 15
